Citation Nr: 1531714	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969. 

The issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Travel Board hearing in February 2013 and a copy of that transcript is of record. 

In July 2014 and January 2015 decisions, the Board remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2009 to November 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the October 2014 VA addendum opinion references VA treatment records that are not currently in the file.  The January 2015 remand instructed the RO/AMC to obtain VA treatment records dated May 2007 to May 2009 and from November 2012 to the present.  While the RO/AMC obtained the VA treatment records dated May 2007 to May 2009, it failed to obtain records dated November 2012 to the present.  Instead the RO re-uploaded a November 2012 VA examination already associated with the record.  Therefore, another remand is necessary to obtain the outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records for his claimed acquired psychiatric disorder. The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such. Specifically, the RO/AMC should obtain all outstanding VA treatment records dated November 2012 to the present.

2. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




